 



Exhibit 10.52
FIRST AMENDMENT TO MASTER AGENCY AGREEMENT
     The First Amendment to Master Agency Agreement (“Amendment”) is effective
as of October 1, 2007, between American Physicians Assurance Corporation
(“Company”) and SCW Agency Group, Inc. (“Agency”).
RECITALS
     Whereas, the Company and Agency are parties to a Master Agency Agreement
effective as of January 1, 2004 (“Agreement”); and
     Whereas, the Company and Agency desire to amend the Agreement on the terms
specified herein.
AMENDMENT
     In consideration of the mutual covenants and agreements below, the Company
and Agency hereby agree as follows:
     1. The term “Exclusive Market,” as defined in Section II.K of the Agreement
and as used throughout the Agreement, is amended to include the State of
Michigan and the State of Illinois.
     2. References to the State of Michigan in the following Sections of the
Agreement are amended to refer to both the State of Michigan and the State of
Illinois:

  a.   Section IV.E (including all subsections of that Section);     b.  
Section IV.F;     c.   Section IV.I.6;     d.   Section V.B2 (including all
subsections of that Section);     e.   Section V.D (including all subsections of
that Section);     f.   Section VI.A.2;     g.   Section IX.C; and     h.  
Section X.C.

  3.   Section V.E.4.b shall be revised to read as follows:         “If the
withdrawal is from either Michigan or Illinois, the Agency shall be excused from
its exclusivity obligations in Section IV.E in such designated Market.”     4.  
Exhibit A of the Agreement is amended to indicate that the Commission Rates in
Illinois, effective September 1, 2007, shall be:

         
New Business:
  **%     
 
 
 
   
Renewal Business:
  **%     
 
 
 
   
Tail Business:
  **%     
 
 
 
   

** Material has been omitted pursuant to a request for confidential treatment
and has been filed separately.

Page 1of 2



--------------------------------------------------------------------------------



 



     The Agreement shall remain in full effect other than as expressly set forth
in this Amendment.
     Company and Agency have executed this Amendment by their duly authorized
representatives.

                      COMPANY:       AGENCY:     AMERICAN PHYSICIANS       SCW
AGENCY GROUP, INC.     ASSURANCE CORPORATION                
 
                   
By:
  s/R. Kevin Clinton       By:   s/Kristina M. Manoogian    
 
 
 
         
 
   
 
                   
Its:
  President & CEO       Its:   President    
 
                   
 
                   
Dated:
  10/9/07       Dated:   9/10/07    
 
                   

Page 2of 2